i          i        i                                                                             i       i        i




                                    MEMORANDUM OPINION

                                             No. 04-08-00499-CV

               IN RE DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES
                            and Commissioner Carey D. Cockrell

                                       Original Mandamus Proceeding1

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 24, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED

           The Texas Department of Family and Protective Services and Commissioner Carey

Cockrell have filed a motion to dismiss their petition for writ of mandamus. We grant the motion

and dismiss the petition.



                                                               Karen Angelini, Justice




          … This proceeding arises out of Cause No. 2008-CI-07624, styled In re Z.G.J., J.E.J., and J.S.J., pending in
           1

the 225th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding.